Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 7/25/22 in response to the Office Action of 1/25/22 are acknowledged and have been entered.
	Claims 12-15 have been added by Applicant.
	Claims 1, 4, and 7-15 are pending.
	Claims 7-8 have been withdrawn.
	Claims 1, 4, and 9-15 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claim Rejections - 35 USC § 103
Claims 1, 4, and 9-11 remain rejected and claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav (WO 2014/082178 A1; 6/5/14) in view of Ko et al (The American Journal of Medicine, 2010, 123(6): 528-535).
Shrivastav teaches colon cancer arises from pre-malignant adenomatous polyps (lines 12-13 on page 1, “…CRC arises from pre-malignant adenomatous polyps, which may take several years to develop into cancer.”, in particular). Shrivastav further teaches a method of detecting colon cancer comprising measuring NMT1 and NMT2 expression levels in PBMCs from a human patient using antibodies specific for NMT1 and antibodies specific for NMT2, wherein an increase in NMT2 express correlates with the presence of colon cancers (pages 15-18 and Figure 8, in particular). Shrivastav further teaches a single patient (“ID008”) that does not have cancer, has a strong family history, has adenomatous polyps, and has CD4+ T cells (a type of PBMC) with high NMT2 levels (Tables 3-4, in particular). As defined by the instant specification, increases in NMT2 detected by the method of Shrivastav naturally correlate with the presence of pre-cancerous adenomatous polyps (in addition to correlating with the presence of colorectal cancer).
Shrivastav does not specifically teach polyp removal.  However, these deficiencies are made up in the teachings of Ko et al.
Ko et al describes colonoscopies as “technically complex” and common (page 1, in particular). Ko et al teaches methods of performing colonoscopies to detect and remove pre-cancerous polyps and to detect early cancer (pages 528-529, in particular).
One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer by (i) scheduling and performing the relatively non-invasive method of Shrivastav to use an antibody that specifically binds NMT2 to detect elevated NMT2 expression in PBMCs of subjects as an indication of colon cancer followed by (ii) scheduling and performing the more invasive colonoscopy methods of Ko et al with those subjects with elevated NMT2 expression in PBMCs to confirm cancer diagnosis and (iii) removing any adenomatous polyp (including pre-malignant adenomatous polyps that could otherwise develop into colorectal cancer, described by Shrivastav) because (i) the method of Shrivastav has the therapeutic benefit of non-invasively identifying subjects with an indication of colon cancer based on detecting elevated NMT2 expression in PBMCs and (ii) performing “technically complex”, but common, colonoscopies and the colonoscopy of Ko et al along with removal of any polyps on subjects with an indication of colon cancer (based on elevated NMT2 expression in PBMCs) has the additional benefit of confirming a cancer diagnosis and removing any polyps – that are taught by Shrivastav as sites where a cancer could otherwise arise. Further, one would be motivated to perform the combination of Shrivastav and Ko et al because the diagnostic method of Ko et al would predictably confirm the diagnostic method of Shrivastav. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 7/25/22, Applicant indicates the claimed method is non-obvious over cited references because it would not be obvious that increased levels of NMT1, NMT2, and metAP2 could be detected in peripheral blood or a PBMC sample for detecting the presence of pre-cancerous polyps. Regarding claims 14-15, in particular, Applicant indicates cited references do not teach or suggest a method of preventing colon cancer by removal of precancerous polyp because cited references teach detection of individual who already has colon cancer. 
	The amendments to the claims and the arguments found in the Reply of 7/25/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claimed method is non-obvious over cited references because it would not be obvious that increased levels of NMT1, NMT2, and metAP2 could be detected in peripheral blood or a PBMC sample for detecting the presence of pre-cancerous polyps, the claimed method does not require increased levels of NMT1, NMT2, and metAP2. Further, the method rendered obvious by the cited references is not motivated by detecting the presence of pre-cancerous polyps based on increased levels of NMT1, NMT2, and metAP2 in peripheral blood or a PBMC sample. Rather, the combined method is based on motivation to treat a human subjects suspected of having colon cancer by (i) scheduling and performing the relatively non-invasive method of Shrivastav to detect elevated NMT2 expression in PBMCs of subjects as an indication of colon cancer followed by (ii) scheduling and performing the more invasive colonoscopy methods of Ko et al with those subjects with elevated NMT2 expression in PBMCs to confirm cancer diagnosis and (iii) removing any adenomatous polyp - including pre-malignant adenomatous polyps that could otherwise develop into colorectal cancer (described by Shrivastav). Further, Shrivastav teaches a single patient (“ID008”) that does not have cancer, has adenomatous polyps, and has CD4+ T cells (a type of PBMC) with high NMT2 levels (Tables 3-4, in particular). 
	In regards to the indication cited references do not teach or suggest a method of preventing colon cancer by removal of precancerous polyp because cited references teach detection of individual who already has colon cancer, Ko et al teaches methods of performing colonoscopies to detect and remove pre-cancerous polyps (pages 528-529, in particular) – that are taught by Shrivastav as sites where a colon cancer could otherwise arise. Based on Shrivastav teaching such polyps as sites where colon cancer can arise, removing such pre-cancerous polyps prevents colon cancer from arising/developing from said polyp.  

Double Patenting
Claims 1 and 10 remain rejected and claims 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 7892758 B2 in view of Ransohoff et al (NEJM, 1991, 325(1): 37-41).
The patented claims differ from the instant claims in that the patented claims do not specifically recite polyp removal.  However, these deficiencies are made up in the teachings of Ransohoff et al.
Ransohoff et al teaches adenomatous polyps have malignant potential and teaches methods of performing colonoscopies to detect colon cancer and to detect and remove polyps, including pre-cancerous adenomatous polyps, and in order to reduce the risk of developing colorectal cancer (page 37, in particular).
One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer based on elevated NMT1 levels by the patented method by further performing the more invasive colonoscopy method of Ransohoff et al on those subjects with elevated NMT1 and remove any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) because  colonoscopies of Ransohoff et al along with removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated NMT1) has the additional benefit of confirming a cancer diagnosis and removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise. Further, one would be motivated to perform the combination of patent claims and Ransohoff et al because the diagnostic method of Ransohoff et al would predictably confirm the diagnostic method of the patent.
	In the Reply of 7/25/22, Applicant indicates the claimed method is non-obvious over cited references because it would not be obvious that increased levels of NMT1, NMT2, and metAP2 could be detected in peripheral blood or a PBMC sample for detecting the presence of pre-cancerous polyps. Regarding claim 14, in particular, Applicant indicates cited references do not teach or suggest a method of preventing colon cancer by removal of precancerous polyp because cited references teach detection of individual who already has colon cancer. 
	The amendments to the claims and the arguments found in the Reply of 7/25/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claimed method is non-obvious over cited references because it would not be obvious that increased levels of NMT1, NMT2, and metAP2 could be detected in peripheral blood or a PBMC sample for detecting the presence of pre-cancerous polyps, the claimed method does not require increased levels of NMT1, NMT2, and metAP2. Further, the method rendered obvious by the cited references is not motivated by detecting the presence of pre-cancerous polyps based on increased levels of NMT1, NMT2, and metAP2 in peripheral blood or a PBMC sample. Rather, the combined method is based on motivation to treat a human subjects suspected of having colon cancer by detecting elevated NMT1 levels in samples (such as PBMC) of subjects of the patented method as an indication of colon cancer and by further performing the more invasive colonoscopy method of Ransohoff et al on those subjects with elevated NMT1 and remove any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) because  colonoscopies of Ransohoff et al along with removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated NMT1) has the additional benefit of confirming a cancer diagnosis and removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise.
In regards to the indication cited references do not teach or suggest a method of preventing colon cancer by removal of precancerous polyp because cited references teach detection of individual who already has colon cancer, Ransohoff et al teaches adenomatous polyps have malignant potential and teaches methods of performing colonoscopies to detect colon cancer and to detect and remove polyps, including pre-cancerous adenomatous polyps, in order to reduce the risk of developing colorectal cancer (page 37, in particular). Based on Ransohoff et al teaching such polyps as sites where colon cancer can arise, removing such pre-cancerous polyps prevents colon cancer from arising/developing from said polyp.  

Claims 1, 4, 10, and 11 provisionally rejected and claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11 of copending Application No. 15/946106 in view of Ransohoff et al (NEJM, 1991, 325(1): 37-41).
The copending claims differ from the instant claims in that the copending claims do not specifically recite polyp removal.  However, these deficiencies are made up in the teachings of Ransohoff et al.
Ransohoff et al teaches adenomatous polyps have malignant potential and teaches methods of performing colonoscopies to detect colon cancer and to detect and remove polyps, including pre-cancerous adenomatous polyps, and in order to reduce the risk of developing colorectal cancer (page 37, in particular).
One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer based on elevated NMT2 levels by the copending method by further removing any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) as taught by Ransohoff et al when performing the colonoscopy of the copending claims because  removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated NMT2) has the additional benefit of removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise.
This is a provisional nonstatutory double patenting rejection.
	In the Reply of 7/25/22, Applicant indicates the claimed method is non-obvious over cited references because it would not be obvious that increased levels of NMT1, NMT2, and metAP2 could be detected in peripheral blood or a PBMC sample for detecting the presence of pre-cancerous polyps. Regarding claims 14-15, in particular, Applicant indicates cited references do not teach or suggest a method of preventing colon cancer by removal of precancerous polyp because cited references teach detection of individual who already has colon cancer. 
	The amendments to the claims and the arguments found in the Reply of 7/25/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claimed method is non-obvious over cited references because it would not be obvious that increased levels of NMT1, NMT2, and metAP2 could be detected in peripheral blood or a PBMC sample for detecting the presence of pre-cancerous polyps, the claimed method does not require increased levels of NMT1, NMT2, and metAP2. Further, the method rendered obvious by the cited references is not motivated by detecting the presence of pre-cancerous polyps based on increased levels of NMT1, NMT2, and metAP2 in peripheral blood or a PBMC sample. Rather, the combined method is based on motivation to treat a human subjects suspected of having colon cancer by detecting elevated NMT2 levels in samples (such as PBMC) of subjects of the copending method as an indication of colon cancer and by further performing the more invasive colonoscopy method of Ransohoff et al on those subjects with elevated NMT2 and remove any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) because  colonoscopies of Ransohoff et al along with removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated NMT2) has the additional benefit of confirming a cancer diagnosis and removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise.
In regards to the indication cited references do not teach or suggest a method of preventing colon cancer by removal of precancerous polyp because cited references teach detection of individual who already has colon cancer, Ransohoff et al teaches adenomatous polyps have malignant potential and teaches methods of performing colonoscopies to detect colon cancer and to detect and remove polyps, including pre-cancerous adenomatous polyps, in order to reduce the risk of developing colorectal cancer (page 37, in particular). Based on Ransohoff et al teaching such polyps as sites where colon cancer can arise, removing such pre-cancerous polyps prevents colon cancer from arising/developing from said polyp.  

Claims 1 and 10 are provisionally rejected and claims 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/309891 in view of Ransohoff et al (NEJM, 1991, 325(1): 37-41).
The copending claims differ from the instant claims in that the copending claims do not specifically recite polyp removal.  However, these deficiencies are made up in the teachings of Ransohoff et al.
Ransohoff et al teaches ademonatous polyps have malignant potential and teaches methods of performing colonoscopies to detect colon cancer and to detect and remove polyps, including pre-cancerous ademonatous polyps, and in order to reduce the risk of developing colorectal cancer (page 37, in particular).
One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer based on elevated MetAP2 levels by the copending method by further removing any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) as taught by Ransohoff et al when performing the colonoscopy of the copending claims because  removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated MetAP2) has the additional benefit of removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise.
This is a provisional nonstatutory double patenting rejection.
	In the Reply of 7/25/22, Applicant indicates the claimed method is non-obvious over cited references because it would not be obvious that increased levels of NMT1, NMT2, and metAP2 could be detected in peripheral blood or a PBMC sample for detecting the presence of pre-cancerous polyps. Regarding claim 14, in particular, Applicant indicates cited references do not teach or suggest a method of preventing colon cancer by removal of precancerous polyp because cited references teach detection of individual who already has colon cancer. 
	The amendments to the claims and the arguments found in the Reply of 7/25/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claimed method is non-obvious over cited references because it would not be obvious that increased levels of NMT1, NMT2, and metAP2 could be detected in peripheral blood or a PBMC sample for detecting the presence of pre-cancerous polyps, the claimed method does not require increased levels of NMT1, NMT2, and metAP2. Further, the method rendered obvious by the cited references is not motivated by detecting the presence of pre-cancerous polyps based on increased levels of NMT1, NMT2, and metAP2 in peripheral blood or a PBMC sample. Rather, the combined method is based on motivation to treat a human subjects suspected of having colon cancer by detecting elevated MetAP2 levels in samples (such as PBMC) of subjects of the copending method as an indication of colon cancer and by further performing the more invasive colonoscopy method of Ransohoff et al on those subjects with elevated MetAP2 and remove any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) because  colonoscopies of Ransohoff et al along with removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated MetAP2) has the additional benefit of confirming a cancer diagnosis and removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise.
In regards to the indication cited references do not teach or suggest a method of preventing colon cancer by removal of precancerous polyp because cited references teach detection of individual who already has colon cancer, Ransohoff et al teaches adenomatous polyps have malignant potential and teaches methods of performing colonoscopies to detect colon cancer and to detect and remove polyps, including pre-cancerous adenomatous polyps, in order to reduce the risk of developing colorectal cancer (page 37, in particular). Based on Ransohoff et al teaching such polyps as sites where colon cancer can arise, removing such pre-cancerous polyps prevents colon cancer from arising/developing from said polyp.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642